SEC 873 (03/2003) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. OMB APPROVAL OMB Number: 3235-0060 Expires:April 30, 2009 Estimatedaverage burden hours per response5.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) August 6, 2008 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16797 54-2049910 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 5673 Airport Road, Roanoke, Virginia 24012 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (540) 362-4911 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT Item 5.03Amendments to Articles or Incorporation or Bylaws; Change in Fiscal Year. On August 6, 2008, the Board of Directors of Advance Auto Parts, Inc. (the “Company”), upon recommendation of the Nominating and Corporate Governance Committee, approved an amendment to Article II, Section 2.08 of the Company’s By-Laws to adopt a majority vote standard for the election of directors in uncontested elections. The new majority vote standard provides that to be elected, in an uncontested election, a director nominee must receive a majority of the votes cast such that the number of shares voted “for” the nominee must exceed 50% of the votes cast with respect to that director. In contested elections where the number of nominees exceeds the number of directors to be elected, the vote standard will continue to be a plurality of votes cast.Broker non-votes and abstentions will not be considered as votes cast for purposes of determining the number of votes cast.If the failure of a nominee to be elected at the annual meeting results in a vacancy on the Board, the Board may either fill the vacancy or reduce the size of the Board. Section 3.03 of the Company’s By-Laws was amended to permit a director to tender his or her resignation to be effective at a specified future time or at the discretion of the Board.In addition, the revised By-Laws were amended to provide specifically that vacancies created by a contingent resignation may be filled by a majority of the current directors. In a related action, the Company’s Guidelines on Significant Governance Issues were amended by the Board, effective August 6, 2008, to provide that if a director nominee who already serves as a director is not elected, the incumbent director is expected to tender his or her resignation to the Board of Directors.
